Citation Nr: 1707083	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  11-11 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Veteran testified at a Travel Board hearing at the RO in Waco, Texas before the undersigned.  

In October 2015, the Board reopened the issue of the entitlement to service connection for a back disability and remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is needed to obtain an additional VA medical opinion.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the October 2015 Board remand, the Veteran was afforded an additional VA examination and medical opinion in December 2015.  The examiner noted review of the claims file and clinical findings from examination and provided a medical opinion with a rationale based on an incomplete factual history.  Specifically, the examiner noted, in part, that "[t]he veteran's file is without evaluation, diagnosis or treatment for lumbar spine issues."

Review of VA treatment records associated with the record prior to the VA medical opinion in December 2015 show the Veteran's reported symptomatology, evaluation, and treatment for the lumbar spine.  For example, in May 2011 he was assessed with low back pain with degenerative joint disease/disc bulging.  July 2012 x-ray results revealed degenerative changes in the lumbar spine.  Most recently, the Veteran reported in October 2015 to having chronic problems with low back pain, clinical evaluation revealed marked decrease in range of motion in the lumbar spine with painful movement, and he was assessed with low back pain with sciatica.  As a result, the Board finds that the AOJ should arrange for the Veteran's claims file to be reviewed by the VA physician who conducted the December 2015 VA examination and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain an addendum medical opinion from the December 2015 VA examiner, or another appropriate examiner, for the Veteran's back disability.  If the examiner concludes that another in-person examination is required, such should be provided.  The entire claims file (including documents in VBMS and VVA) should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

The examiner must prepare an addendum opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability began in service, was cause by service, or is otherwise related to service. 
A complete rationale must be provided for any opinion offered.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


